COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell and AtLee
UNPUBLISHED


              Argued at Fredericksburg, Virginia


              J.K.N.
                                                                              MEMORANDUM OPINION* BY
              v.       Record No. 0455-15-4                                  JUDGE RICHARD Y. ATLEE, JR.
                                                                                   AUGUST 23, 2016
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                                               Louise M. DiMatteo, Judge

                                 Elizabeth Tuomey (Tuomey Law Firm, PLLC, on brief), for
                                 appellant.

                                 Katherine Quinlan Adelfio, Assistant Attorney General (Mark R.
                                 Herring, Attorney General, on brief), for appellee.


                       J.K.N., a juvenile, pled guilty in the Juvenile and Domestic Relations District Court of

              Arlington County (“the juvenile court”) to misdemeanor computer harassment. The juvenile

              court found the evidence sufficient to adjudicate her delinquent, but withheld entry of such a

              finding. Instead, it deferred disposition of the case and placed J.K.N. on supervised probation

              pending disposition. The juvenile court indicated that it intended to dismiss the case eventually,

              assuming J.K.N.’s compliance with the juvenile court’s requirements. Before the petition could

              be disposed of, however, J.K.N. violated her probation. Instead of dismissing J.K.N.’s computer

              harassment charge, the juvenile court adjudicated her as delinquent of the petition, and found her

              in violation of her probation as well. J.K.N. appealed to the Circuit Court of Arlington County

              (“the circuit court”), where she was again found in violation of her probation and found guilty of

              computer harassment.


                       *
                           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        J.K.N. now appeals her adjudication of guilt for computer harassment and the finding that

she violated her probation. She assigns three errors. First, “she was not on probation by the

plain terms of the sentencing order.” Second, “general good behavior does not include a curfew

violation; rather, curfew was a specific term of probation and is not illegal conduct.” Third, “due

process requires that she be given notice of the probation and good behavior requirements.” We

find that J.K.N. was on probation at the time she engaged in the behavior alleged to have violated

her probation. As a result, we affirm her convictions without addressing her second and third

assignments of error.

                                            BACKGROUND

        In 2012, J.K.N. pled guilty in the juvenile court to misdemeanor computer harassment, in

violation of Code § 18.2-152.7:1. The juvenile court found the evidence sufficient to convict

her, but withheld entry of a finding of guilt. On January 10, 2013, the juvenile court continued

the case “for further disposition and consideration of a deferred disposition.” The order from

that date stated, in pertinent part, as follows:

                Disposition is continued and defendant is placed on supervised
                probation pending disposition[.] A[)] general good behavior
                B) individual and family counseling C) substance abuse evaluation
                and follow all recommendations D) referral to Girls Outreach
                E) no unsupervised use of the internet F) no social media G) no
                threats, violence, bullying or intimidating H) 40 hours of
                community service and I) cooperate with school[.]

(Capitalization altered).1 On the same day, J.K.N. signed a document entitled “Rules of

Probation.” Rule three stated: “Your curfew is: Friday and Saturday nights 9 P.M. All other


        1
         Code § 16.1-278.8 authorizes a court to defer disposition of a deliquency charge and to
place a juvenile on probation pending such disposition. Specifically, Code § 16.1-788.8(A)(5)
describes the action taken by the juvenile court in this case:

                Without entering a judgment of guilty and with the consent of the
                juvenile and his attorney, [a court may] defer disposition of the
                delinquency charge for a specific period of time established by the
                                                 -2-
nights 7 P.M. You are expected to be at home at these times unless the Court extends or restricts

the curfew.” Rule seven stated: “You must not run away from your home or placement.”

       On March 19, 2013, the juvenile court entered a “Probation Order”2 recognizing that

J.K.N. had appeared before that court on January 10, 2013, and that it was in her best interests to

be on probation. The order stated further:

               [T]he Court places the said juvenile o[n] Probation on the charge
               of Harassment by Computer for an indeterminate period with
               direction that the said [probation] officer use all suitable
               methods . . . to aid and encourage such juvenile and bring about
               improvement in the juvenile’s conduct and condition, and the said
               [probation] officer is further directed . . . to furnish the said
               juvenile and it[]s parents . . . with a written statement of the
               conditions of Probation, together with instructions regarding the
               same . . . .

The order also included the conditions from the January 10, 2013 order. It provided that the case

would be “[c]ontinued for further disposition and consideration of deferred disposition on July

15, 2013.”3

       Eventually, the juvenile court entered an order on July 25, 2014, which stated:

               Defendant has done very well living with her mother[.] Mother
               has been ill but has been able to make sure defendant received
               services and father has also been helping[.] Defendant’s motion
               for a deferred disposition is GRANTED[.] Disposition is
               deferred[.] Disposition is continued for three (3) months
               conditioned on A) general good behavior and B) write paper on



               court with due regard for the gravity of the offense and the
               juvenile’s history, and place the juvenile on probation under such
               conditions and limitations as the court may prescribe. Upon
               fulfillment of the terms and conditions, the court shall discharge
               the juvenile and dismiss the proceedings against him.
       2
          Although the juvenile court signed the order on March 19, 2013, the record does not
indicate that any party appeared in the juvenile court that day.
       3
         It is not clear from the record whether J.K.N. returned to the juvenile court on July 15,
2013. After the juvenile court’s probation order (signed on March 19, 2013), the next order in
the record is dated July 25, 2014.
                                                -3-
                South Africa and submit to the Court within 30 days.
                Continued for ex-parte dismissal if complian[t.]

(Capitalization altered). J.K.N. and her attorney were present in court on July 25, 2014, at which

time the case was continued to October 27, 2014.

        In the meantime, on August 29, 2014, the Commonwealth filed a petition in the juvenile

court alleging that J.K.N. had violated rules three and seven of her probation when she was

absent from her mother’s home from August 24, 2014 until August 26, 2014, without permission

and without reporting her whereabouts.4 On October 27, 2014, instead of dismissing the

computer harassment charge as previously contemplated, the juvenile court found J.K.N. guilty

of computer harassment and found her in violation of her probation. On appeal, the circuit court

found J.K.N. guilty of the computer harassment charge and sentenced her to ten days in

detention, all suspended. It also found her in violation of probation, but imposed no penalty as a

result of that finding.

                                             ANALYSIS

        In her first assignment of error, J.K.N. asserts: “The [circuit court] erred in finding

J.K.N. guilty of violating probation and of Computer Harassment, because she was not on

probation by the plain terms of the sentencing order dated July 25, 2014, and courts speak only

through written orders.” She argues that nothing in the juvenile court’s order of July 25, 2014

stated explicitly that she remained on probation, points out that she was only on probation

“pending disposition” of the computer harassment charge,5 and claims that, because the juvenile



        4
       J.K.N. does not dispute that she left home without permission and without reporting her
whereabouts. She does dispute the legal ramifications of her actions.
        5
         J.K.N. also asserts that the January 2013 order conflicts with the March 2013 order
because the January order placed her on probation “pending disposition” whereas the March
order placed her on probation for “an indeterminate period.” Because we conclude that the
juvenile court’s July 25, 2014 order was not a “disposition,” we need not address this argument.
                                                -4-
court’s July 25, 2014 order was a “disposition,” she was no longer on probation. For those

reasons, J.K.N. argues, the probation violation should be dismissed, and the computer

harassment conviction, which would have been dismissed in the juvenile court but for the

wrongful finding that she violated her probation, should be dismissed as well. We disagree with

J.K.N.’s argument, and thus find that she is not entitled to the relief she requests.

       At the outset, we observe that while “[w]e defer to the trial court’s interpretation of its

own order,” Leitao v. Commonwealth, 39 Va. App. 435, 438, 573 S.E.2d 317, 319 (2002), here

the circuit court was interpreting the juvenile court’s orders. Accordingly, we review de novo

the language of the juvenile court’s orders. Burwell’s Bay Improvement Ass’n v. Scott, 277 Va.
325, 329, 672 S.E.2d 847, 849 (2009) (“The legal effect of a court order is a question of law, and

we review such issues de novo on appeal.”). Furthermore, “[u]nder well-settled principles of

appellate review, we consider the evidence presented at trial in the light most favorable to the

Commonwealth, the prevailing party below. We also accord the Commonwealth the benefit of

all inferences fairly deducible from the evidence.” Wilkins v. Commonwealth, __ Va. __, __,

786 S.E.2d 156, 159 (2016) (citations omitted).

       J.K.N. acknowledges that the January 10, 2013 order placed her on probation and that the

conditions of that probation included a curfew and a requirement that she not run away from

home. She also concedes that her probation was in effect “pending disposition” of her case. The

flaw in J.K.N.’s argument is her misunderstanding and mislabeling of the July 25, 2014 order. It

was not a “sentencing order” as she asserts, nor was it a “disposition.” To the contrary, the

juvenile court stated clearly: “Disposition is deferred.”

       Title 16.1 of the Code uses the phrase “deferred disposition” without defining it.

Webster’s Third New International Dictionary 591 (2002) defines “defer” as “to put off (a matter

or person to be dealt with) deliberately to a future time.” J.K.N. points to the checked box next

                                                 -5-
to the words “Dispositional Hearing” on the July 25, 2014 order as support for her argument that

such order announced a disposition. However, a hearing is not dispositional simply because a

box is checked; it is dispositional if the court disposes of the matter at hand. J.K.N. asserts that

“[t]he sentence, according to the order, was a three month deferred disposition.” This

declaration on its face misunderstands the procedure at issue. The juvenile court did not

“sentence” J.K.N. to a deferred disposition, because that would be tantamount to the court

declaring, nonsensically, “Today, this Court disposes of the charge by agreeing not to dispose of

the charge today.” The “disposition” J.K.N. urges this Court to recognize was no disposition at

all, rather the juvenile court ruled that the case was “[c]ontinued for . . . dismissal if

complian[t].” The juvenile court’s order of July 25, 2014 was nothing more than an order

deferring, or postponing until a later time, disposition of the matter before the court.

        Furthermore, the juvenile court’s order of July 25, 2014 did not remove the probation

conditions previously in place; it placed additional conditions upon J.K.N. The juvenile court

continued the case for three more months, and ruled that the computer harassment charge would

be dismissed if J.K.N. was “complian[t].” The juvenile court’s failure to restate the

previously-imposed conditions of deferral did not operate to release J.K.N. from compliance

with those conditions. Contrary to the understanding of court orders J.K.N. would have us adopt,

the juvenile court’s silence left prior obligations in place, it did not remove them.6


        6
          J.K.N. cites White v. Commonwealth, 276 Va. 725, 667 S.E.2d 564 (2008), to support
her argument. In that case, appellant was on a deferred disposition for possession of cocaine,
pursuant to Code § 18.2-251. The trial court ordered her to comply with various conditions and
placed her on probation “until . . . December 21, 2005.” Id. at 728, 667 S.E.2d at 565. On
December 21, 2005, the Commonwealth reported that appellant had not paid her court costs, but
was otherwise compliant with her probation, so the trial court ordered the matter continued for an
additional six months. Appellant subsequently admitted using cocaine during this six-month
period, and the trial court revoked her first offender status because she had “violated the terms of
[her] probation.” Id. at 732, 667 S.E.2d at 567 (alteration in original). The Supreme Court
reversed. It held that appellant was no longer on probation after December 21, 2005, and
rejected the Commonwealth’s argument that there had been “a ‘de facto’ extension of
                                                  -6-
       Having corrected J.K.N.’s misconception about the nature of the juvenile court’s July 25,

2014 order, we conclude that the circuit court did not err in finding that J.K.N. remained on

probation following entry of that order. Thus J.K.N. was on probation at the time she left and

remained away from home, and her actions violated the terms of her probation. Based upon the

juvenile court’s order of January 10, 2013, probation continued “pending disposition” of the

computer harassment charge, i.e., until the final disposition of the case. Thus, the circuit court

did not err in finding her in violation of her probation or in convicting her of the computer

harassment charge.

                                           CONCLUSION

       The conditions of probation contained in the juvenile court’s order of January 10, 2013

were still in effect at the time J.K.N. left and remained away from her mother’s home, in

violation of those probation conditions. For that reason, we need not reach the argument in her

second assignment of error that the good behavior condition imposed by the trial court in the July

25, 2014 order did not encompass a curfew violation. Similarly, because we conclude J.K.N.

remained on probation by virtue of the January 10, 2013 order, we need not address the assertion

in her third assignment of error that she was deprived of due process because she had no notice

of the “indefinite” probation imposed in the March 19, 2013 order.

                                                                                          Affirmed.




probation.” Id. at 733, 667 S.E.2d at 568. White is distinguishable and does not help J.K.N.’s
cause. In White, the duration of probation was linked to a specific date. Once that date arrived,
and the trial court had not contemporaneously ordered otherwise, probation lapsed. Here, by
contrast, J.K.N.’s probation was linked to an event: the disposition of her case. At the time
J.K.N. left and remained away from her mother’s home in violation of the rules of her probation,
disposition had not yet occurred, therefore she remained on probation.
                                                -7-